Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dale E. Findley appeals the district court’s orders granting summary judgment and awarding costs in favor of his former employer, Mack Trucks. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Findley v. Volvo Powertrain N. Am., No. 1:08-cv03509-JFM, 2010 WL 1418024 (D. Md. Apr. 6, 2010) & (July 1, 2010). We grant Findley’s motion to supplement the record pursuant to Fed. R.App. P. 28(j). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.